Exhibit 10.11
EXECUTION COPY

RCS CAPITAL CORPORATION
2013 MULTI-YEAR OUTPERFORMANCE AGREEMENT
This 2013 MULTI-YEAR OUTPERFORMANCE AGREEMENT (this “Agreement”) made as of June
10, 2013 (the “Grant Date”), between RCS Capital Corporation, a Delaware
corporation (the “Company”), its subsidiaries Realty Capital Securities, LLC, a
Delaware limited liability company (“RCSCCS”), RCS Advisory Services, LLC, a
Delaware limited liability company (“RCSAS”), and American National Stock
Transfer, LLC, a Delaware limited liability company (“ANST”), which are the
entities through which the Company conducts substantially all of its operations
(collectively, the “Partnerships”), and RCS Capital Management, LLC, a Delaware
limited liability company, the Company’s manager (the “Manager”).
RECITALS
The Manager provides services to the Company pursuant to the Management
Agreement by and between the Company and the Manager dated as of June 10, 2013
(the “Management Agreement”).
The Board of Directors of the Company (the “Board”) adopted, and the
stockholders of the Company subsequently approved, this Agreement to provide the
Manager with the incentive compensation described in this Agreement (the
“Award”) and thereby provide additional incentive for the Manager to promote the
progress and success of the business of the Company and its affiliates,
including of the Partnerships. This Agreement evidences the Award and is subject
to the terms and conditions set forth herein and in the Partnership Agreements
(as defined herein).
NOW, THEREFORE, the Company, the Partnerships and the Manager agree as follows:
1.Administration. The Award granted under this Agreement shall be administered
by a committee of the Board appointed from time to time by the Board (the
“Committee”). Notwithstanding the foregoing, all powers of the Committee
hereunder can be exercised by the full Board if the Board so elects and if and
to the extent that no Committee exists which has the authority to administer the
Plan, the functions of the Committee shall be exercised by the Board. The
Committee shall have the discretionary authority to make all determinations
regarding the Award, including, without limitation, the interpretation and
construction of the Award and the determination of relevant facts; provided such
determinations are made in good faith and are consistent with the purpose and
intent of the Award. Except as expressly provided herein, no such action by the
Committee shall adversely affect the rights of the Manager to any earned and
outstanding Award LTIP Units. Subject to the terms hereof, all decisions made by
the Committee shall be final, conclusive and binding on all persons, including
the Company and the Manager. No member of the Committee, nor any other member of
the Board or any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Award, and all
members of the Committee and each other member of the Board




--------------------------------------------------------------------------------




and any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company in
respect of any such action, determination or interpretation.
2.    Definitions. As used herein:
“Additional Shares” means (without double-counting), as of a particular date of
determination, the number of shares of Common Stock issued after the Effective
Date and on or before such date of determination in a capital raising
transaction, in exchange for assets or securities, or upon the acquisition of
another entity; provided, that for the avoidance of doubt, this definition of
“Additional Shares” shall exclude: (i) shares of Common Stock issued after the
Effective Date upon exercise of stock options or upon the exchange (directly or
indirectly) of LTIP Units or other Units issued to employees, non-employee
directors, consultants, managers or other persons or entities as incentive or
other compensation, (ii) shares of Common Stock awarded after the Effective Date
to employees or other persons or entities in exchange for services provided or
to be provided to the Company or any of its affiliates, and (iii) all Initial
Shares.
“Adjusted Market Cap” means (A) the Company’s Initial Market Cap minus the value
of any Buyback Shares repurchased or redeemed since the Effective Date plus the
value of any Additional Shares issued after the Effective Date (prorated to
reflect the number of days they were outstanding since the Effective Date) with
respect to the calculation of (i) the Annual Amount on the First Valuation Date,
(ii) the Interim Amount and (iii) the Final TRS Amount, and (B) the Company’s
Adjusted Market Cap calculated pursuant to (A) as of the prior Valuation Date
minus the value of any Buyback Shares repurchased or redeemed since the prior
Valuation Date plus the value of any Additional Shares issued after the prior
Valuation Date (prorated to reflect the number of days they were outstanding
since the prior Valuation Date) with respect to the calculation of the Annual
Amount on the Second Valuation Date and the Final Valuation Date.
“Annual Amount” means, as of a Valuation Date, the Annual TRS as of such
Valuation Date not to exceed an amount equal to one and one-quarter percent
(1.25%) of the Company’s Initial Market Cap for the period commencing on (A) the
Commencement Date with respect to the First Valuation Date and (B) the prior
Valuation Date with respect to the Second Valuation Date and the Final Valuation
Date.
“Annual TRS” means, as of each Valuation Date, a dollar amount equal to four
percent (4%) of any amount by which the Company’s Total Return for the period
commencing on (A) the Commencement Date with respect to the First Valuation Date
and (B) the prior Valuation Date with respect to the Second Valuation Date and
the Final Valuation Date, exceeds the Threshold Amount as of such date;
provided, that the amount so earned will be subject to reduction in accordance
with a ratable sliding scale factor so that (A) if the Company’s TRS Percentage
for the applicable period is six percent (6%) or more, there will be no
reduction to Annual TRS for such period; (B) Annual TRS for such period shall be
reduced by fifty percent (50%) if such TRS Percentage for the applicable period
is zero percent (0%); (C) Annual TRS for such period shall be reduced based on a
linear interpolation between the foregoing reduction

2



--------------------------------------------------------------------------------




factors if the Company’s TRS Percentage for the applicable period is between
zero percent (0%) and six percent (6%); and (D) Annual TRS for such period shall
be reduced by one hundred percent (100%) if the TRS Percentage for the
applicable period is below zero percent (0%).
“Award Class C Units” has the meaning set forth in Section 7 hereof.
“Award LTIP Units” has the meaning set forth in Section 3(a) hereof.
“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.
“Buyback Shares” means (without double-counting), as of a particular date of
determination, shares of Common Stock to the extent repurchased by the Company
after the Effective Date and on or before such date of determination in a stock
buyback transaction or in a redemption of Units for cash pursuant to the
applicable Partnership Agreement; provided, that for the avoidance of doubt,
this definition of “Buyback Shares” shall exclude: (i) shares of Common Stock
issued after the Effective Date upon exercise of stock options or upon the
exchange (directly or indirectly) of LTIP Units or other Units issued to
employees, non-employee directors, consultants, managers or other persons or
entities as incentive or other compensation, and (ii) shares of Common Stock
awarded after the Effective Date to employees or other persons or entities in
exchange for services provided or to be provided to the Company or any of its
affiliates.
“Change of Control” means and includes any of the following events:
(i)    any Person is or becomes Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the then outstanding securities of the Company,
excluding (A) any Person who becomes such a Beneficial Owner in connection with
a transaction described in clause (x) of subsection (ii) below and (B) any
Person who becomes such a Beneficial Owner through the issuance of such
securities with respect to purchases made directly from the Company; or
(ii)    the consummation of a merger or consolidation of the Company with any
other Person or the issuance of voting securities of the Company in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (x) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) seventy percent (70%) or more of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (y) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the then outstanding securities of
the Company; or

3



--------------------------------------------------------------------------------




(iii)    the consummation of a sale or disposition by the Company of all or
substantially all of the assets of the Company; or
(iv)    persons who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to such date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election a vote of at least a majority of the Incumbent Directors.
Notwithstanding the foregoing, with respect to any payment that is triggered
upon a Change in Control, a transaction shall not be deemed to be a Change in
Control unless such transaction constitutes a “change in control event” within
the meaning of Section 409A of the Code.
“Class A Common Stock” means the Company’s Class A common stock, par value
$0.001 per share, either currently existing or authorized hereafter.
“Class B Common Stock” means the Company’s Class B common stock, par value
$0.001 per share, either currently existing or authorized hereafter.
“Class C Units” has the meaning set forth in the applicable Partnership
Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commencement Date” means June 4, 2013.
“Common Stock” means, collectively, the Class A Common Stock and the Class B
Common Stock.
“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Class A Common Stock over the fifteen (15)
consecutive trading days ending on, and including, such date (or, if such date
is not a trading day, the most recent trading day immediately preceding such
date); provided, however, that if such date is the date upon which a
Transactional Change of Control occurs, the Common Stock Price as of such date
shall be equal to the fair value, as determined by the Committee, of the total
consideration paid or payable in the transaction resulting in the Transactional
Change of Control for one share of Common Stock.
“Common Units” has the meaning set forth in the applicable Partnership
Agreement.
“Continuous Service” means the Manager’s continuous service as manager of the
Company without interruption or termination.
“Effective Date” means the date of the initial public offering of the Class A
Common Stock.

4



--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if such security is admitted to trading on a national
securities exchange, the fair market value of such security on any date shall be
the closing sale price reported for such security on the principal stock
exchange or, if applicable, any other national exchange on which the security is
traded or admitted to trading on such date on which a sale was reported; and
(B) if such security is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or a successor
quotation system, the fair market value of such security on any such date shall
be the average of the highest bid and lowest asked prices for such security on
the system on such date on which both the bid and asked prices were reported.
“Final TRS Amount” means, as of the Final Valuation Date, a dollar amount equal
to four percent (4%) of any amount by which the Company’s Total Return for the
period commencing on the Commencement Date through the Final Valuation Date
exceeds the Threshold Amount as of such date; provided, that the amount so
earned will be subject to reduction in accordance with a ratable sliding scale
factor so that (A) if the Company’s TRS Percentage for the period commencing on
the Commencement Date through the Final Valuation Date is eighteen percent (18%)
or more, there will be no reduction to the Final TRS Amount; (B) the Final TRS
Amount shall be reduced by fifty percent (50%) if such TRS Percentage is zero
percent (0%); (C) the Final TRS Amount shall be reduced based on a linear
interpolation between the foregoing reduction factors if the Company’s TRS
Percentage is between zero percent (0%) and eighteen percent (18%); and (D) the
Final TRS Amount shall be reduced by one hundred percent (100%) if such TRS
Percentage is below zero percent (0%).
“Final Valuation Date” means June 4, 2016.
“First Valuation Date” means June 4, 2014.
“Initial Market Cap” means (A) the closing price per share of the Class A Common
Stock on the Effective Date multiplied by (B) the number of Initial Shares
outstanding on the Effective Date.
“Initial Shares” means 2,750,000 shares of Class A Common Stock and 24,000,000
shares of Class B Common Stock, which includes all shares of Common Stock
outstanding as of the Effective Date (including any vested and nonvested
restricted shares of Common Stock issued under any other incentive plan
maintained by the Company prior to the Effective Date), other than Units held by
the Company; provided, that for the avoidance of doubt, this definition of
“Initial Shares” shall exclude shares of Common Stock issuable upon exercise of
stock options or upon the exchange (directly or indirectly) of LTIP Units or
other Units issued to employees, non-employee directors, consultants, managers
or other persons or entities as incentive or other compensation.

5



--------------------------------------------------------------------------------




“Interim Amount” means, as of the Second Valuation Date, an amount equal to (A)
up to three percent (3%) of the Company’s Initial Market Cap, less (B) any
amount of the Annual Amount achieved through the Second Valuation Date (such
that the maximum level of achievement through the Second Valuation Date shall
not exceed three (3%) of the Company’s Initial Market Cap), based on the level
of achievement of, as of the Second Valuation Date, a dollar amount equal to
four percent (4%) of any amount by which the Company’s Total Return for the
period commencing on the Commencement Date, exceeds the Threshold Amount as of
such date (“Interim TRS”); provided, that the amount so earned will be subject
to reduction in accordance with a ratable sliding scale factor so that (A) if
the Company’s TRS Percentage for the applicable period is twelve percent (12%)
or more, there will be no reduction to Interim TRS for such period; (B) Interim
TRS for such period shall be reduced by fifty percent (50%) if such TRS
Percentage for the applicable period is zero percent (0%); (C) Interim TRS for
such period shall be reduced based on a linear interpolation between the
foregoing reduction factors if the Company’s TRS Percentage for the applicable
period is between zero percent (0%) and twelve percent (12%); and (D) Interim
TRS for such period shall be reduced by one hundred percent (100%) if the TRS
Percentage for the applicable period is below zero percent (0%). For the
avoidance of doubt, any Interim Amount will be determined based on the formula
in the preceding sentence which provides for a reduction for any Annual Amounts
determined at the First and Second Valuation Dates, but not less than zero.
“LTIP Units” means LTIP Units, as such term is defined in the applicable
Partnership Agreement.
“Market Cap” means (A) Initial Market Cap with respect to the calculation of (i)
the Annual Amount on the First Valuation Date, (ii) the Interim Amount and (iii)
the Final TRS Amount, and (B) Adjusted Market Cap calculated as of the prior
Valuation Date with respect to the calculation of the Annual Amount on the
Second Valuation Date and the Final Valuation Date.
“Maximum Total Outperformance Amount” means five percent (5%) of the Company’s
Initial Market Cap.
“Partnership Agreements” means, collectively, (a) the Second Amended and
Restated Limited Liability Company Agreement of RCSCCS, (b) the Second Amended
and Restated Limited Liability Company Agreement of RCSAS, and (c) the Second
Amended and Restated Limited Liability Company Agreement of ANST, each as
amended from time to time.
“Peer Group” means each of the following companies: (i) The Charles Schwab
Corporation; (ii) Cowen Group, Inc.; (iii) E*Trade Financial Corporation; (iv)
FBR & Co.; (v) Gain Capital Holdings, Inc.; (vi) Gleacher & Company; (vii)
Greenhill & Co. Companies; (viii) JMP Group Inc.; (ix) Lazard Ltd.; (x) LPL
Financial Holdings Inc.; (xi) Oppenheimer Holdings Inc.; (xii) Piper Jaffray
Companies (xiii) Raymond James Financial, Inc.; and (xiv) TD Ameritrade Holding
Corporation; provided, that if (A) any of the foregoing companies ceases to
exist and the Committee determines that there is no successor to such company or
(B) if the Committee reasonably determines that any of the forgoing companies is
no longer suitable for the purposes of this Agreement, then the Committee in its
good faith reasonable discretion shall

6



--------------------------------------------------------------------------------




select a comparable company for subsequent periods, or if the Committee in its
reasonable good faith discretion so determines, for the entire period from the
Commencement Date to the Valuation Date.
“Peer Group Return Percentage” means, the median percentage return to
stockholders of the Peer Group (A) for the period commencing on the Commencement
Date and ending on the First Valuation Date with respect to the calculation of
Annual TRS for the First Valuation Date, (B) for the period commencing on the
day after the prior Valuation Date and ending on the next Valuation Date with
respect to calculation of Annual TRS for the Second Valuation Date and the Final
Valuation Date and (C) for the period commencing on the Commencement Date and
ending on the Second Valuation Date and the Final Valuation Date with respect to
calculating Interim TRS and Final TRS, respectively; in each case as calculated
by a consultant engaged by the Committee and as approved by the Committee in its
reasonable discretion.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Second Valuation Date” means June 4, 2015.
“Securities Act” means the Securities Act of 1933, as amended.
“Threshold Amount” means an amount equal to (A) the Company’s Market Cap
multiplied by (B) the Peer Group Return Percentage.
“Total OPP Unit Equivalent” means the aggregate of the (i) sum of Annual OPP
Unit Equivalents and the Interim OPP Unit Equivalent (the “Earned Annual and
Interim OPP Unit Equivalents”) and (ii) the excess (if any) of the Final OPP
Unit Equivalent over the Earned Annual and Interim OPP Unit Equivalents.
“Total Outperformance Amount” means, as of the Final Valuation Date, a dollar
amount equal to the algebraic sum of: (A) the Final TRS Amount, (B) the Annual
Amounts determined as of each Valuation Date and (C) the Interim Amount;
provided that (i) if the resulting amount is a negative number, the Total
Outperformance Amount shall be zero, and (ii) in no event shall the Total
Outperformance Amount exceed the Maximum Total Outperformance Amount. For the
avoidance of doubt, the Total Outperformance Amount is based on (i) the Annual
Amounts granted at the First, Second and Final Valuation Dates, plus (ii) the
Interim Amount less any Annual Amounts granted at the First and Second Valuation
Dates, plus (iii) the Final TRS Amount, less any Annual Amounts granted at the
First, Second and Third Valuation Dates and any Interim Amount granted at the
Second Valuation Date, but not less than zero and not greater than the Maximum
Total Outperformance Amount.
“Total Return” means (without double-counting), as of a particular date of
determination, a dollar amount equal to the sum of: (A) the Total Shares as of
such date of determination multiplied by the Common Stock Price as of such date,
(“Current Market Cap”),

7



--------------------------------------------------------------------------------




minus (B) (x) the Initial Market Cap with respect to the calculation of (i) the
Annual Amount on the First Valuation Date, (ii) the Interim Amount, and (iii)
the Final TRS Amount, and (y) the Adjusted Market Cap calculated as of the prior
Valuation Date with respect to the calculation of the Annual Amount on the
Second Valuation Date and the Final Valuation Date, plus (C) an amount equal to
the sum of the total dividends and other distributions declared between the
Commencement Date and such date of determination so long as the “ex-dividend”
date with respect thereto falls prior to such date of determination, in respect
of the Total Shares as of such date of determination (it being understood, for
the avoidance of doubt, that such total dividends and distributions shall be
calculated by reference to actual securities outstanding as of each record date
with respect to each applicable dividend or distribution payment date, and not
by multiplying the aggregate amount of distributions paid on one Class C Unit
that was outstanding as of the Commencement Date between the Commencement Date
and such date of determination by the number of Total Shares as of the date of
determination).
“Total Shares” means (without double-counting), as of a particular date of
determination, the algebraic sum of: (A) the Initial Shares, plus (B) the
Additional Shares, minus (C) all Buyback Shares repurchased or redeemed between
the Effective Date and such date of determination.
“Transactional Change of Control” means (A) a Change of Control described in
clause (i) of the definition thereof where the Person makes a tender offer for
Common Stock, (B) a Change of Control described in clause (ii) of the definition
thereof where the Company is not the surviving entity, or (C) a Change of
Control described in clause (iii) of the definition thereof.
“Transfer” has the meaning set forth in Section 7 hereof.
“TRS Percentage” means the Company’s Total Return divided by the Market Cap,
with the result multiplied by 100 and expressed as a percentage.
“Units” has the meaning set forth in the applicable Partnership Agreement.
“Valuation Date” means the First Valuation Date, the Second Valuation Date and
the Final Valuation Date, as applicable.
3.    Outperformance Award.
a.    The Manager is hereby granted an Award, consisting of LTIP Units with an
aggregate Fair Market Value on the Effective Date equal to five percent (5%) of
the Initial Market Cap, allocated among the LTIP Units of the Partnerships on
the Effective Date by the “independent directors” (as defined under the stock
exchange on which the Class A Common Stock is listed) of the Board based upon
any reasonable method as determined in their sole discretion (the “Award LTIP
Units”), which will be subject to forfeiture and vesting to the extent provided
in this Section 3 and Section 4 hereof.

8



--------------------------------------------------------------------------------




b.    As soon as practicable following each Valuation Date, but as of such
Valuation Date, the Committee will determine the applicable Annual Amount and
divide the resulting dollar amount by the Common Stock Price calculated as of
the applicable Valuation Date; the resulting number of unit equivalents
determined for each Valuation Date referred to herein as the “Annual OPP Unit
Equivalent”.
c.    As soon as practicable following the Second Valuation Date, but as of the
Second Valuation Date, the Committee will determine the Interim Amount and
divide the resulting dollar amount by the Common Stock Price calculated as of
the Second Valuation Date; the resulting number of unit equivalents determined
as of the Second Valuation Date referred to herein as the “Interim OPP Unit
Equivalent”.
d.    As soon as practicable following the Final Valuation Date, but as of the
Final Valuation Date, the Committee will:
(i)    determine the Final TRS Amount;
(ii)    determine the Total Outperformance Amount; and
(iii)    divide the resulting dollar amounts by the Common Stock Price
calculated as of the Final Valuation Date; the resulting number of unit
equivalents determined as of the Final Valuation Date referred to herein as the
“Final OPP Unit Equivalent.”
If the Total OPP Unit Equivalent is smaller than the number of Award LTIP Units
previously issued to the Manager, as of the Final Valuation Date, the Manager
shall forfeit the number of Award LTIP Units equal to the difference without
payment of any consideration by the Partnerships; thereafter the term Award LTIP
Units will refer only to the Award LTIP Units that were not so forfeited and
neither the Manager nor any of its successors, members or their respective
assigns or personal representatives will have any further rights or interests in
the Award LTIP Units that were so forfeited.
e.    If any of the Award LTIP Units have been earned based on performance as
provided in Sections 3(b), (c) and (d), subject to Section 4 hereof, the Award
LTIP Units shall become vested in the following amounts and at the following
times, provided that the Continuous Service of the Manager must continue through
the applicable vesting date or the accelerated vesting date provided in
Section 4 hereof, as applicable:
(i)    one-third (1/3) on the third anniversary of the Commencement Date;
(ii)    one-third (1/3) on the fourth anniversary of the Commencement Date; and
(iii)    one-third (1/3) on the fifth anniversary of the Commencement Date.
f.    Within thirty (30) days following each vesting date under Section 3(e),
and subject to any other conditions contained in the Partnership Agreements, the
Award LTIP

9



--------------------------------------------------------------------------------




Units that vested on such date and meet such other conditions shall
automatically convert into Class C Units.
g.    Any Award LTIP Units that do not become vested pursuant to Section 3(e) or
Section 4 hereof shall, without payment of any consideration by the Partnerships
automatically and without notice be forfeited and be and become null and void,
and neither the Manager nor any of its successors, heirs, assigns, members or
their respective assigns or personal representatives will thereafter have any
further rights or interests in such forfeited Award LTIP Units.
4.    Termination/ Change of Control.
a.    In the event the Company terminates the Manager’s Continuous Service for
any reason prior to the Final Valuation Date, the calculations provided in
Sections 3(b), (c) and (d) hereof shall be performed as of the Valuation Date
next following such termination (and if such Valuation Date is not the Final
Valuation Date, on the Final Valuation Date as well) as if the termination of
Continuous Service had not occurred and the Manager shall be fully (100%) vested
in the Total OPP Unit Equivalent as so determined. In the event the Manager
terminates its Continuous Service prior to the Final Valuation Date, the
calculations described in the preceding sentence shall be performed as of the
Valuation Date next following such termination and the Manager shall be fully
(100%) vested in the Total OPP Unit Equivalent as determined on such date. In
either case, within thirty (30) days of the date such calculations are
completed, the Manager, in its sole discretion, shall be entitled to convert the
Total OPP Unit Equivalent so determined into Class C Units or their equivalent
in cash.
b.    In the event of a termination of the Manager’s Continuous Service for any
reason after the Final Valuation Date, any then unvested Award LTIP Units shall
be fully (100%) vested and nonforfeitable hereunder. Within thirty (30) days of
the date such termination, the Manager, in its sole discretion, shall be
entitled to convert such Award LTIP Units into Class C Units or their equivalent
in cash.
c.    In the event of a Change in Control prior to the Final Valuation Date, (i)
the Manager shall become fully (100%) vested in any Award LTIP Units that had
been earned but were unvested prior to the Change in Control and within thirty
(30) days of the date such Change in Control, the Manager, in its sole
discretion, shall be entitled to convert such Earned Annual and Interim OPP
Units into Class C Units or their equivalent in cash; and (ii) the calculations
provided in Sections 3(b), (c) and (d) hereof shall be performed as of the
Valuation Date next following such Change in Control (and if such Valuation Date
is not the Final Valuation Date, on the Final Valuation Date as well) and the
Manager shall be fully (100%) vested in the Total OPP Unit Equivalent as so
determined and within thirty (30) days of the date such calculations are
completed, the Manager, in its sole discretion, shall be entitled to convert the
number of Award LTIP Units so determined into Class C Units or their equivalent
in cash.
d.    In the event of a Change in Control after the Final Valuation Date, any
then unvested Award LTIP Units shall be fully (100%) vested and nonforfeitable
hereunder.

10



--------------------------------------------------------------------------------




Within thirty (30) days of the date such Change in Control, the Manager, in its
sole discretion, shall be entitled to convert such Award LTIP Units into Class C
Units or their equivalent in cash.
5.    Rights of Manager. The Manager shall have no rights with respect to this
Agreement (and the Award evidenced hereby) unless the Manager shall have
accepted this Agreement prior to the close of business on the Effective Date by
(a) signing and delivering to the Partnerships a copy of this Agreement and (b)
unless the Manager is already a Member (as defined in the applicable Partnership
Agreement), signing, as a Member, and delivering to the applicable Partnership a
counterpart signature page to the applicable Partnership Agreement. Upon
acceptance of this Agreement by the Manager, the Partnership Agreements shall be
amended to reflect the issuance to the Manager of the Award LTIP Units so
accepted. Thereupon, the Manager shall have all the rights of a Member of each
of the Partnerships with respect to the Award LTIP Units, as set forth in the
Partnership Agreements, subject, however, to the restrictions and conditions
specified herein. Award LTIP Units constitute and shall be treated for all
purposes as the property of the Manager, subject to the terms of this Agreement
and the Partnership Agreements.
6.    Distributions.
a.    The Manager shall be entitled to receive distributions with respect to the
Award LTIP Units to the extent provided for in the Partnership Agreements.
b.    All distributions paid with respect to Award LTIP Units shall be fully
vested and non-forfeitable when paid, whether or not the underlying LTIP Units
have been earned based on performance or have become vested based on the passage
of time as provided in Section 3 or Section 4 hereof.


7.    Restrictions on Transfer. Except as otherwise permitted by the Committee
in its sole discretion, none of the Award LTIP Units granted hereunder nor any
of the Class C Units of the Partnerships into which such Award LTIP Units may be
converted (the “Award Class C Units”) shall be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of,
encumbered, whether voluntarily or by operation of law (each such action a
“Transfer”). The transferee in any Transfers of Award LTIP Units or Award Class
C Units permitted by the Committee must agree in writing with the Company and
the Partnerships to be bound by all the terms and conditions of this Agreement
and that subsequent transfers shall be prohibited except those in accordance
with this Section 7. Additionally, all Transfers of Award LTIP Units or Award
Class C Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the Partnership Agreements. In connection with any Transfer of
Award LTIP Units or Award Class C Units, the Partnerships may require the
Manager to provide an opinion of counsel, satisfactory to the Partnerships, that
such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer of
Award LTIP Units or Award Class C Units not in accordance with the terms and
conditions of this Section 7 shall be null and void, and the Partnerships shall
not reflect on their records any change in record ownership of any Award LTIP
Units or Award Class C Units as a result of any such Transfer,

11



--------------------------------------------------------------------------------




shall otherwise refuse to recognize any such Transfer and shall not in any way
give effect to any such Transfer of any Award LTIP Units or Award Class C Units.
Except as provided in this Section 7, this Agreement is personal to the Manager,
is non-assignable and is not transferable in any manner, by operation of law or
otherwise.
8.    Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company, (iii) any cash dividend or other distribution to holders
of shares of Common Stock or Common Units shall be declared and paid other than
in the ordinary course, or (iv) any other extraordinary corporate event shall
occur that in each case in the good faith judgment of the Committee necessitates
action by way of equitable or proportionate adjustment in the terms of this
Agreement or the Award LTIP Units to avoid distortion in the value of this
Award, the Committee shall make equitable or proportionate adjustment and take
such other action as it deems necessary to maintain the Manager’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Award and the terms of the Award LTIP Units prior to such event,
including, without limitation: (A) interpretations of or modifications to any
defined term in this Agreement; (B) adjustments in any calculations provided for
in this Agreement, and (C) substitution of other awards. All adjustments made by
the Committee shall be final, binding and conclusive.
9.    Miscellaneous.
a.    Amendments. This Agreement may be amended or modified only with the
consent of the Company and the Partnerships acting through the Committee;
provided that any such amendment or modification that adversely affects the
rights of the Manager hereunder must be consented to by the Manager to be
effective as against it. Notwithstanding the foregoing, this Agreement may be
amended in writing signed only by the Company and the Partnerships to correct
any errors or ambiguities in this Agreement and/or to make such changes that do
not adversely affect the Manager’s rights hereunder.
b.    Legend. The records of the Partnerships evidencing the Award LTIP Units
shall bear an appropriate legend, as determined by the Partnerships in their
sole discretion, to the effect that such Award LTIP Units are subject to
restrictions as set forth herein and in the Partnership Agreements.
c.    Compliance With Law. The Partnerships and the Manager will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no Award LTIP
Units will become vested or be paid at a time that such vesting or payment would
result in a violation of any such law.

12



--------------------------------------------------------------------------------




d.    Manager Representations; Registration.
(i)    The Manager hereby represents and warrants that (A) it understands that
it is responsible for consulting its own tax Manager with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Manager is or by reason of this
Award may become subject, to its particular situation; (B) the Manager has not
received or relied upon business or tax advice from the Company, the
Partnerships or any of their respective Affiliates (as defined in the applicable
Partnership Agreement), employees, agents, consultants or Managers, in their
capacity as such; (C) the Manager provides services to the Partnerships on a
regular basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the
Partnerships, as the Manager believes to be necessary and appropriate to make an
informed decision to accept this Award; (D) Award LTIP Units are subject to
substantial risks; (E) the Manager has been furnished with, and has reviewed and
understands, information relating to this Award; (F) the Manager has been
afforded the opportunity to obtain such additional information as it deemed
necessary before accepting this Award; and (G) the Manager has had an
opportunity to ask questions of representatives of the Partnerships and the
Company, or persons acting on their behalf, concerning this Award.
(ii)    The Manager hereby acknowledges that: (A) there is no public market for
Award LTIP Units or Award Class C Units and none of the Partnerships nor the
Company has any obligation or intention to create such a market; (B) sales of
Award LTIP Units and Award Class C Units are subject to restrictions under the
Securities Act and applicable state securities laws; and (C) because of the
restrictions on transfer or assignment of Award LTIP Units and Award Class C
Units set forth in the Partnership Agreements and in this Agreement, the Manager
may have to bear the economic risk of its ownership of the Award LTIP Units
covered by this Award for an indefinite period of time.
e.    Section 83(b) Election. In connection with each separate issuance of LTIP
Units under this Award pursuant to Section 3 hereof, the Manager may elect to
include in gross income in the year of transfer the applicable Award LTIP Units
pursuant to Section 83(b) of the Code and to supply the necessary information in
accordance with the regulations promulgated thereunder. The Manager agrees to
file such election (or to permit the Partnerships to file such election on the
Manager’s behalf) within thirty (30) days after the Grant Date with the IRS
Service Center where the Manager files its personal income tax returns, provide
a copy of such election to the Partnerships, and to file a copy of such election
with the Manager’s U.S. federal income tax return for the taxable year in which
the LTIP Units are awarded to the Manager. So long as the Manager holds any
Award LTIP Units, the Manager shall disclose to the Partnerships in writing such
information as may be reasonably requested with respect to ownership of LTIP
Units as the Partnerships may deem reasonably necessary to ascertain and to
establish compliance with provisions of the Code applicable to the Partnerships
or to comply with requirements of any other appropriate taxing authority.
f.    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held

13



--------------------------------------------------------------------------------




invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect. If any provision of this Agreement shall
be held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.
g.    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of Delaware, without giving effect to the
principles of conflict of laws of such state.
h.    No Obligation to Continue Service as a Consultant or Manager. Neither the
Company nor any affiliate is obligated by or as a result of this Agreement to
continue to have the Manager as a consultant, Manager or other service provider
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Manager’s service relationship at any time.
i.    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 405 Park Avenue, New York, New York, 10022, and any
notice to be given the Manager shall be addressed to the Manager at the
Manager’s address as it appears on the records of the Company, or at such other
address as the Company or the Manager may hereafter designate in writing to the
other.
j.    Withholding and Taxes. The Manager shall be solely responsible for all
federal, state, local or foreign taxes or any taxes under the Federal Insurance
Contributions Act with respect to this Award. Notwithstanding the foregoing, if
at any time the Company or any of the Partnerships are required to withhold any
such taxes, the Manager shall make arrangements satisfactory to the Committee
regarding the payment of any United States federal, state or local or foreign
taxes required by law to be withheld with respect to such amount; provided,
however, that if any Award LTIP Units or Award Class C Units are withheld (or
returned), the number of Award LTIP Units or Award Class C Units so withheld (or
returned) shall be limited to the number which have a fair market value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Manager.
k.    Excise Tax. In the event that the Manager becomes entitled to any amounts
under this Agreement that will be subject to the tax imposed by Section 4999 of
the Code, the provisions of Section 8 of the Company’s Equity Plan will apply to
such amounts.
l.    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

14



--------------------------------------------------------------------------------




m.    Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
n.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnerships, on the one hand, and any successors to the Manager, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Manager.
o.    Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may result in penalties under Section 409A of the Code,
shall be amended, with the reasonable cooperation of the Manager and the Company
and the Partnerships, to the extent necessary to exempt it from, or bring it
into compliance with, Section 409A of the Code. Any payment to Manager made
pursuant to Section 9(k) will be made in a manner intended to comply with
Regulation Section 1.409A-3(i)(1)(v).


IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed effective as of the day of the Effective Date.


RCS CAPITAL CORPORATION



By:     /s/ William M. Kahane    
Name: William M. Kahane
Title: Chief Executive Officer and Director


REALTY CAPITAL SECURITIES, LLC
By:    RCS Capital Corporation
Its:     Managing Member



By:     /s/ William M. Kahane    
Name: William M. Kahane
Title: Chief Executive Officer and Director


RCS ADVISORY SERVICES, LLC
By:    RCS Capital Corporation
Its:     Managing Member



By:     /s/ William M. Kahane    
Name: William M. Kahane
Title: Chief Executive Officer and Director


AMERICAN NATIONAL STOCK TRANSFER, LLC
By:    RCS Capital Corporation
Its:     Managing Member



By:     /s/ William M. Kahane    
Name: William M. Kahane
Title: Chief Executive Officer and Director


RCS CAPITAL MANAGEMENT, LLC


By:      /s/ Edward M. Weil        
Name: Edward M. Weil
Title: President, Treasurer and Secretary

15

